Citation Nr: 0510425	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  95-06 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased rating for hypertensive heart 
disease, currently rated 30 percent disabling.  

2.  Entitlement to an increased rating for migraine 
headaches, currently rated 10 percent disabling.  

3.  Entitlement to an increased rating for a right thigh 
muscle hernia, currently rated 10 percent disabling.  

4.  Entitlement to an increased rating for chondromalacia 
with arthritis of both knees, currently rated 10 percent 
disabling.  

5.  Entitlement to an increased (compensable) rating for 
bilateral otitis externa.  


ATTORNEY FOR THE BOARD

D. Dean, Counsel

INTRODUCTION

The appellant had active service from April 1968 to November 
1970, and from August 1972 to December 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Washington, D.C., 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was last before the Board in October 2000, 
when it was remanded for further development.  

By rating action dated in January 2003, the RO denied claims 
seeking service connection for glaucoma, for a shoulder 
condition, and for a hand condition.  It appears that the 
veteran filed a timely notice of disagreement with that 
determination in March 2003.  Accordingly, a remand for the 
issuance of a statement of the case on these issues is 
appropriate.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

It appears that the appellant also filed a claim for improved 
pension in June 2002 which the RO has not yet adjudicated.  
This matter is referred to the RO for appropriate further 
action.  

REMAND

The appellant resides in Germany, and this has caused many 
problems in obtaining and developing relevant evidence in 
this appeal.  A great deal of the medical evidence submitted 
in support of this appeal is in German, requiring a lengthy 
delay in order to obtain translations.  Also, much of this 
medical evidence has proven to pertain to the appellant's low 
back problems or other conditions which are not relevant to 
the present appeal.  Unfortunately, there remains a 
considerable body of evidence in Volume II of the claims file 
for which no English translation has been obtained.  This 
must be done before the Board may adequately review the 
evidence.  

There is a reference in the claims file to an official 
examination of the appellant scheduled on March 1, 2003.  
Alas, the report of this examination is not currently of 
record.  The last official examination report contained in 
the claims file is dated August 5, 2002, and pertains to 
hospitalization of the appellant in June and July 2002.  This 
report was received on December 18, 2002.  Accordingly, an 
attempt must be made to locate and obtain the missing March 
2003 examination report, if it exists.  If not, an 
examination is needed which includes workload measurements in 
metabolic equivalents (METs), as required by the current 
rating criteria for hypertensive heart disease.  Such 
workload measurements are not reflected in the August 2002 
report, and that examination also did not include findings 
pertaining to the right thigh muscle hernia, otitis externa, 
and only x-ray evidence of the right knee.  

After the last supplemental statement of the case was issued 
in February 2003, voluminous additional evidence in the form 
of additional German medical records was received in support 
of the present appeal.  Some of this new material was not 
translated into English, and unfortunately several pages of 
this material proved to be illegible to the translators 
consulted by the Board.  Consequently, the Board cannot 
determine to which, if any, of the issues on appeal these 
illegible documents pertain.  The appellant should be given 
an opportunity to submit legible copies of this illegible 
medical evidence.  None of the new evidence received since 
February 2003 was accompanied by a waiver of the appellant's 
right to have all of this new material initially reviewed by 
the RO, thereby mandating another remand of this appeal.  

In August and November 2002 the RO sent letters to the 
appellant with the intent of satisfying the notification 
requirements of the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Unfortunately, these letters informed the appellant of the 
evidence necessary to support service connection claims and 
not the increased rating claims at issue in the present 
appeal.  Accordingly, these notification letters are not 
legally adequate to satisfy the VCAA requirements.  

Hence, this appeal is remanded to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
further actions:  

1.  The RO should issue a statement of 
the case on the issues of entitlement to 
service connection for glaucoma, and 
shoulder and hand disorders.  If a timely 
substantive appeal is received from the 
veteran, then the RO should proceed with 
procedural development for appellate 
review by the Board on these issues.  

2.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (2004) pertaining to 
the current claims seeking increased 
ratings (not service connection).  
Further, the letter should notify the 
appellant that he should submit any 
pertinent evidence in his possession.  
The appellant should also be asked to 
submit LEGIBLE copies of the previous 
medical evidence signed by Dr. A. Muller 
in Regensburg dated September 17 and 
December 9, 2002.  

3.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  The RO should also locate 
and obtain a copy of the official 
examination of the appellant on March 1, 
2003, if this document exists.  If the RO 
is unable to obtain a copy of any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and request him to provide a 
copy of the outstanding evidence.  

4.  If the March 2003 official 
examination report cannot be found, or if 
it does not include workload measurements 
in METs as required by the current rating 
criteria for hypertensive heart disease, 
the RO should arrange for the appellant 
to be examined to determine the severity 
of each service-connected disability at 
issue in this appeal, to include a 
determination of workload capacity 
measured in METs.  If feasible, the Board 
would prefer that the examination be 
conducted by an examiner or examiners who 
understand and can prepare his/her 
clinical findings in English.  The 
examiner or examiners is/are requested to 
identify all pathology, symptoms, and 
functional impairment associated with 
each of the disabilities at issue, 
including (for the knees) range of 
motion, objective evidence of painful 
motion, the extent of any functional 
impairment due to incoordination, 
weakened movement, and excess 
fatigability (assessed in terms of 
additional degrees of limited motion), 
and whether there would be additional 
limits on functional ability due to 
flare-ups (if the veteran describes 
flare-ups) and, if feasible, describe 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the examiner should so state.  
(The RO should ensure that all findings 
necessary for rating under the relevant 
rating criteria, both old and new, are 
reported by the examiner or examiners.)  

5.  The RO must ensure that English 
translations for all of foreign language 
medical evidence of record (especially in 
Volume II of the claims file) have been 
obtained.  These English translations 
should be associated with the German 
originals so that the Board can determine 
that all necessary translations have been 
obtained.  

6.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications under the relevant rating 
criteria, both old and new.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant should be furnished 
an appropriate supplemental statement of the case and 
provided the requisite opportunity to respond.  In accordance 
with proper appellate procedures, the case should then be 
returned to the Board for further appellate consideration.  
The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matters while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


